The complaint and information aver that on or about October 19, 1913, appellant, in Bexar county, "did then and there unlawfully engage in, pursue and follow the occupation of a pawnbroker, the said occupation being taxable by law, without first obtaining a license therefor; and the taxes then and there due by him to said State, upon said occupation amounted to $150; and the taxes then and there due by him to said county upon said occupation amounted to $75; the said taxes due the said county having been therefore (theretofore) duly levied by Commissioners Court of said county contrary to the form of the statute." It is certain the wordtheretofore was intended where therefore is used above, and the inadvertence can not affect the validity of the pleading. Besides "therefore" could and should be regarded as surplusage. Herrington v. State, 73 Tex.Crim. Rep., 166 S.W. Rep., 721, and cases cited.
Article 7355, Revised Civil Statutes, enacts that there shall be levied on and collected from every person pursuing the occupations named in the following subdivisions of this article an annual occupation tax which shall be paid in advance. Subdivision 23 says: "From every pawnbroker an annual tax of $150." Article 7357 expressly gives the Commissioners Courts of the several counties power to levy for county purposes one-half of the occupation taxes levied by the State. Article 130, Penal Code, makes it an offense for any person to pursue or follow any occupation taxed by law without first obtaining a license therefor, the penalty prescribed being not less than the amount of taxes, nor more than double that sum.
The pleadings follow the statute and are in strict conformity to the *Page 19 
forms laid down by both Judge White and Judge Wilson in their Ann. Code Crim. Proc. So that appellant's motion to quash the pleadings because the same did not contain an allegation that the Commissioners Court of said county had duly entered an order fixing the county tax at one-half that of the State was properly overruled. The pleading did not have to allege that the order was duly entered. Nor was the pleading bad because it is claimed it only alleged conclusions. It alleged the facts. Nor did the pleading have to allege that appellant lent money, received deposits as security for the payment of loans and interest on personal property; nor the rate of interest he charged, what property he took as security, and to whom he made such respective loans. None of this had to be alleged in the pleading. The cases cited by appellant of Crews v. State, 10 Texas Crim. App., 292, and Woolsey v. State, 14 Texas Crim. App., 57, are not in point.
The term of the County Court at which this conviction was had, adjourned February 28, 1914. The statement of facts was not filed until sixty-three days later, and the bills of exception, sixty-nine days after adjournment. The State's motion to strike out and not consider them must, therefore, be sustained. Durham v. State, 69 Tex.Crim. Rep., 155 S.W. Rep., 222; DeFriend v. State, 69 Tex.Crim. Rep., 153 S.W. Rep., 881; Stephens v. State, 158 S.W. Rep., 531-2; Wilson v. State, 71 Tex. Crim. 547, 160 S.W. Rep., 454; Hampton v. State, 72 Tex. Crim. 189, 161 S.W. Rep., 966; Newsome v. State, 72 Tex. Crim. 453, 162 S.W. Rep., 891; and a great many other cases.
No other question is raised which can be considered in the absence of bills of exception, or statement of facts. The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        October 14, 1914.